PER CURIAM.
Alani Olusegun Arawole petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2000) motion. He seeks an order from this court directing the district court to act. The district court entered an order on February 24, 2003, denying relief as to three of Arawole’s claims and appointing counsel for the remaining claims of ineffective assistance of counsel. Accordingly, because the district court has recently taken significant action in Ara-wole’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.